UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 7, 2015 PLASMATECH BIOPHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-9314 83-0221517 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4848 Lemmon Avenue, Suite 517, Dallas, TX75219 (Address of principal executive offices)(Zip Code) (214) 905-5100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On May 7, 2015, the shareholders of PlasmaTech Biopharmaceuticals, Inc. approved the 2015 Equity Incentive Plan, under which 5,000,000 shares of common stock shall be available for issuance to our officers and employees, non-employee members of our board of directors, as well as independent consultants and advisors in our employ or service. The 2015 Equity Incentive Plan was filed as Exhibit 4.1 with our Form S-8 on May 11, 2015. Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On May 7, 2015, the Board of Directors of the Company elected Todd Wider, M.D., 50, as director of the Board and to the Audit Committeeeffective as of May 7, 2015. Dr. Todd Wider is asurgeon.Dr. Wider has served asconsultantto numerous entities in the biotechnology space. Dr. Wider holds a M.D. from Columbia College of Physicians and B.A. from Princeton University. Item 9.01Exhibits. (d) Exhibits. Exhibit No. Description 10.1* 2015 Equity Incentive Plan (incorporated by reference to Exhibit 4.1 of our Form S-8 filed May 11, 2015) * Management contract or compensatory plan required to be filed as an Exhibit to this Form pursuant to Item 1.01 of the report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Plasmatech Biopharmaceuticals, Inc. (Registrant) By: /s/ Stephen B. Thompson Stephen B. Thompson Vice President Finance Chief Accounting Officer Date:May 13, 2015 EXHIBIT INDEX Exhibit Number 10.1* 2015 Equity Incentive Plan (incorporated by reference to Exhibit 4.1 of our Form S-8 filed May 11, 2015) * Management contract or compensatory plan required to be filed as an Exhibit to this Form pursuant to Item 1.01 of the report.
